PER CURIAM.
Appellant/defendant, John David Cannon, appeals his conviction for attempted escape from the Corrections Mental Health Institution in Chattahoochee, arguing that the trial court erred in informing the jury, over defense counsel’s objection, that appellant was serving a life sentence at the time of the escape attempt. We agree with appellant that the trial court erred in providing the jury with this information, as the probative value of the information, if any, was substantially outweighed by its prejudicial effect on the jury. See Parker v. State, 408 So.2d 1037 (Fla.1982); Williams v. State, 492 So.2d 1051 (Fla. 1986); Sanders v. State, 517 So.2d 134 (Fla. 4th DCA 1987). We nonetheless affirm appellant’s conviction, finding the error to be harmless in this case in light of the overwhelming evidence of guilt presented at trial.
AFFIRMED.
SHIVERS, THOMPSON and ZEHMER, JJ., concur.